
	

114 HJ 34 IH: Proposing an amendment to the Constitution of the United States allowing the States to call a limited convention solely for the purposes of considering whether to propose a specific amendment to the Constitution.
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 34
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Culberson (for himself and Mr. Cuellar) introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States allowing the States to call a
			 limited convention solely for the purposes of considering whether to
			 propose a specific amendment to the Constitution.
	
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 The Congress, on application of the legislatures of two-thirds of the several States, which all contain an identical amendment, shall call a convention solely to decide whether to propose that specific amendment to the States, which, if proposed, shall be valid to all intents and purposes as part of this Constitution when ratified pursuant to Article V.
					.
		
